         Case 2:21-cv-01409-CKD Document 7 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JOSEPH MICHAEL BRADLEY,                             No. 2:21-cv-1409 CKD P
12                       Plaintiff,
13           v.                                          ORDER
14   WELLPATH HEALTH,
15                       Defendant.
16

17           Plaintiff, a Sacramento County Jail prisoner proceeding pro se, has filed a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff has not, however, filed a fully completed request to

19   proceed in forma pauperis or paid the required filing fee of $350.00 plus the $52.00

20   administrative fee. 1 See 28 U.S.C. §§ 1914(a), 1915(a). Plaintiff will be provided the

21   opportunity either to submit a fully completed request to proceed in forma pauperis or submit the

22   required fees totaling $402.00.

23           In accordance with the above, IT IS HEREBY ORDERED that:

24           1. Plaintiff shall submit, within thirty days from the date of this order, a completed

25   request to proceed in forma pauperis on the form provided by the Clerk of Court, or the required

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $52.00 administrative fee.
                                                        1
        Case 2:21-cv-01409-CKD Document 7 Filed 09/03/21 Page 2 of 2


 1   fees in the amount of $402.00; plaintiff’s failure to comply with this order will result in a
 2   recommendation that this action be dismissed; and
 3          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 4   Forma Pauperis By a Prisoner.
 5   Dated: September 3, 2021
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1
     brad1409.3a
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
